DETAILED ACTION
The following Office action concerns Patent Application Number 16/931,179.  Claims 1-33 are pending in the application.
Claims 6-33 have been withdrawn from consideration as being drawn to non-elected inventions.
Election/Restrictions
A restriction requirement was sent to the Applicant on June 29, 2022.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on August 4, 2022 and elected Group I, claims 1-5, without traverse.  Accordingly, claims 6-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. § 102 as being anticipated by Wu et al (Carbon 43, 2005, 1358-1363, included in applicant’s IDS).
Wu et al teaches a conductive asphalt concrete comprising mineral filler and carbon fiber dispersed in an asphalt binder (p. 1359).  The carbon fibers have an average length of 5 mm (p. 1359).  The carbon fibers are microfibers as that term is defined in the instant application.  In an example, carbon fiber is the only source of conductivity (p. 1360, Fig. 1).  The amount of carbon fiber includes about 1.5 % by volume (p. 1360, Fig. 1).  The mineral filler includes limestone filler in which 83.7 % of the particles have a diameter less than 75 µm (p. 1358).  The carbon fiber includes pitch-based carbon fiber (p. 1359). 
Claims 3 and 4 are rejected under 35 U.S.C. § 103 as being obvious over Wu et al (Carbon 43, 2005, 1358-1363, included in applicant’s IDS).  
Wu et al teaches a conductive asphalt concrete as described above.  Wu et al does not teach that the pitch-based carbon fiber is virgin carbon fiber.  Wu et al does not teach that the asphalt binder is unaged asphalt binder.  
However, Wu et al does not require nor suggest using recycled carbon fiber.  Therefore, it would have been obvious to a person of ordinary skill in the art to use virgin carbon fiber.
Similarly, Wu et al does not require nor suggest using aged or recycled asphalt binder.  Therefore, it would have been obvious to a person of ordinary skill in the art to use unaged asphalt binder.
Claims 1 and 5 are rejected under 35 U.S.C. § 102 as being anticipated by Arabzadeh et al (Int’l. Conf. Trans. Dev. 2018, 206-214, included in applicant’s IDS).
Arabzadeh et al teaches a conductive asphalt concrete comprising mineral filler and carbon fiber dispersed in an asphalt binder (pp. 208-209).  The binder is PG 58-28 bitumen (p. 208).  The carbon fibers have a length of 3 mm (p. 208).  The carbon fibers are microfibers as that term is defined in the instant application.  Carbon fiber is the only source of conductivity (p. 208-209).  The amount of carbon fiber is 0-2.5 % by volume (Table 1).  The resistivity at 1.75 vol % carbon fiber is 4.6 Ω∙cm (Table 1).
Claim 4 is rejected under 35 U.S.C. § 103 as being obvious over Arabzadeh et al (Int’l. Conf. Trans. Dev. 2018, 206-214, included in applicant’s IDS).  
Arabzadeh et al teaches a conductive asphalt concrete as described above.   Arabzadeh et al does not teach that the asphalt binder is unaged asphalt binder.  
However, Arabzadeh et al does not require nor suggest using aged or recycled asphalt binder.  Therefore, it would have been obvious to a person of ordinary skill in the art to use unaged asphalt binder.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        August 23, 2022